DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and are allowed. 

Priority

    PNG
    media_image1.png
    99
    474
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Jensen on 9/28/2021. The amendments are as follows: 
--IN THE SPECIFICATION--
- Page 7/25, line 2, replace “Raltergravir” with “raltegravir”
--IN THE CLAIMS--
- Claim 1, line 2, REPLACE the uppercase “R” in “Raltegravir” with a lowercase “r” 
- Claim 1, line 2, after “or” INSERT “a”
- Claim 1, line 3, DELETE the second “s” from “salts”
- Claim 2, line 2, REPLACE the uppercase “R” in “Raltegravir” with a lowercase “r” 
- Claim 4, line 4 of page 6, after “3-chlorophenol,” INSERT “and”
- Claim 8, line 3, REPLACE “7,4” with “7.4”
- Claim 8, line 6, in the phrase “R2 e R3”, REPLACE “e” with “and”
- Claim 9, line 4, after “diisopropylethylamine,” INSERT “and”
- Claim 12, line 1, REPLACE “11” with “1”
- Claim 13, line 2, REPLACE the uppercase “R” in “Raltegravir” with a lowercase “r”
- Claim 13, line 2, after “or” INSERT “a”
- Claim 13, line 3, DELETE the second “s” from “salts”
- Claim 16, line 2, REPLACE “diidropyrimidine” with “dihydropyrimidine”
- Claim 17, line 2, REPLACE “diidropyrimidine” with “dihydropyrimidine”
- Claim 19, line 2, REPLACE “raltergravir” with “raltegravir”
- Claim 19, line 2, after “or” INSERT “a” and DELETE the second “s” from “salts”
- Claim 19, second-to-last line of page 11, REPLACE “using” with “utilizing”
- Claim 19, last line of page 11, REPLACE “raltergravir” with “raltegravir”
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Instant claims 1-15 and 20 are drawn to a method of making raltegravir by reacting a compound of formula (II), 
    PNG
    media_image2.png
    112
    243
    media_image2.png
    Greyscale
, with a compound of formula (III), 
    PNG
    media_image3.png
    86
    129
    media_image3.png
    Greyscale
. The closest prior art to this invention is Humphrey et al. “Development of a Second-Generation, Highly Efficient Manufacturing Route for the HIV Integrase Inhibitor Raltegravir Potassium” Org. Process Res. Dev. 2011, 15, 73-83. Humphrey et al. teach preparing raltegravir from compound 27, 
    PNG
    media_image4.png
    94
    184
    media_image4.png
    Greyscale
, via acylation with compound 11, 
    PNG
    media_image5.png
    49
    83
    media_image5.png
    Greyscale
, in the presence of base in cold THF. See Scheme 10:

    PNG
    media_image6.png
    231
    579
    media_image6.png
    Greyscale

The claimed invention differs in that elevated temperature is needed (45-75 ºC) compared to the the temperature range of 0-5 ºC required by the prior art synthesis. A PHOSITA would not have found it obvious to raise the temperature of the reaction to that essentially of the boiling point of the THF solvent being used by Humphrey et al. for fear of deleterious side effects (given the sensitive nature of the acyl chloride (compound 11).
Instant claim 19 is drawn to a method of making raltegravir by utilizing a compound of formula (IIa), 
    PNG
    media_image7.png
    96
    221
    media_image7.png
    Greyscale
, (IIb), 
    PNG
    media_image8.png
    96
    260
    media_image8.png
    Greyscale
, and/or (IIIb), 
    PNG
    media_image9.png
    86
    225
    media_image9.png
    Greyscale
. The closest prior art to the instant invention is Humphrey et al., which does not teach or suggest the claimed sulfonate salts of formula (IIa) and (IIb), nor does Humphrey et al. teach using the claimed nitrobenzene compound. Instant claims 16-18 are drawn to these new compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        26